 CENTRAL FREIGHT LINES. INCCentral Freight Lines, Inc. and International Associ-ation of Machinists & Aerospace Workers,AFL-CIO. Case 23-CA-7366July 7, 1980DECISION AND ORDERBY MEMBERS JENKINS, PENEL LO, ANDTRUESDALEOn December 7, 1979, Administrative LawJudge Roger B. Holmes issued the attached Deci-sion in this proceeding. Thereafter, the GeneralCounsel and Respondent filed exceptions and sup-porting briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings,' find-ings,2and conclusions of the Administrative LawJudge and to adopt his recommended Order onlyto the extent consistent herewith.The Administrative Law Judge found, and weagree, that Respondent violated Section 8(a)(1) ofthe Act by interrogating employees about theirfeelings towards the Union, creating the impressionof surveillance of union activities, threatening thatthe employees' selection of the Union would causeRespondent to close its doors, and promulgating anoverly broad no-solicitation rule. However, theAdministrative Law Judge found that Respondentdid not violate the Act by discharging employeeThomas Sessions. The General Counsel has except-' The Administrative Law Judge found that Respondent violated Sec8(aX I) of the Act when its terminal manager. Ronny Domino, (I) unlaw-fully interrogated employee Irwin Barthell and. through this conversa-tion, created the impression of surveillance, and (2) on another occasion,unlawfully interrogated Barthell and employee Freddie Lee Martin. Insupport thereof. the Administrative Law Judge relied on the affidavit ofBarthell. who died before the hearing in this matter. Respondent has ex-cepted to the admissibility of this affidavit. contending that the affidavitdoes not meet the standards for admissibility set forth in Rule 804(b)(5) ofthe the Federal Rules of Evidence. We agree with the AdministrativeLaw Judge that the affidavit is admissible with regard to the conversa-lion between Barthell and Domino, as it meets the standards of Rule804(b)(5) As for the conversation among Barthell. Martin. and Domino.we note that the General Counsel had evidence more probative than theBarthell affidavit available to prove this violation-namely, Martin's pos-sible testimony; consequently. we have not considered the Barthell affida-vit with regard to this conversation As the record lacks other probativeevidence of unlawful interrogation in this conversation. we find no viola-lion in the three-way conversation This finding does not affect theremedy recommended by the Administrative Law Judge2 Respondent has excepted to certain credibility findings made by theAdministrative Law Judge It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-xinces us that the res'olutions are incorrect. Standard Dryv Hll Producti.Inc. 91 NLRB 544 (1950). enfd 188 F 2d 162 (3d Cir 1951) We havecarefully examined the record and find no hais for reversing his findings250 NLRB No. 63ed to the Administrative Law Judge's failure tofind that Sessions' discharge violated Section8(a)(3).3We find merit in the General Counsel'sexception.Respondent operates a freight distribution termi-nal in Beaumont, Texas. As discussed more fully inthe Administrative Law Judge's Decision, Sessions,a truckdriver, was a prominent supporter of theUnion, a fact known to Respondent. He was activein the initial organizing activity, and was involvedin certain incidents, predating his discharge, inwhich we have found that Respondent violatedSection 8(a)(1) of the Act.Sessions was involved in three accidents betweenAugust and December 1978. In the first accident,Sessions had difficulty attaching a tank trailer tohis tractor, with the result that the trailer separatedfrom the tractor and bent the trailer dolly. Re-spondent suspended him from work for I day be-cause of this accident. The second accident oc-curred when Sessions, after filling his truck wihfuel, drove away without removing the fuel linenozzle from the truck, thereby causing $100damage to the nozzle. For this incident, Dominofiled an accident report but did not otherwise disci-pline Sessions. The third accident occurred whenSessions backed his tractor-trailer into anothertruck, causing a dent in the second truck. Follow-ing this accident, Domino suspended Sessions.Thereafter, on December 27, 1978, Domino dis-charged Sessions, after receiving approval fromcorporate headquarters, allegedly because he hadtoo many accidents. According to Respondent,Sessions was discharged pursuant to a new terminalpolicy toward accidents, which Domino promul-gated upon becoming terminal manager in Febru-ary 1977 to replace his predecessor's policies andannounced to employees in January 1978. Dominoconceded that at the time of the discharge hedenied Sessions' request to be transferred to workon the dock rather than be terminated. Dominofurther conceded that during that period they werevery busy on the dock because the business was ex-panding and they were short of help.The Administrative Law Judge found that Re-spondent did not violate Section 8(a)(3) by dis-charging Sessions. He found, in agreement withRespondent's contention, that Domino instituted astricter policy toward accidents when he becameterminal manager in February 1977, and that:' The Administrative Law Judge dismissed allegations that Respondent(I) engaged in unlasful surveillance of union adherents a, they distribut-ed union literature in the plant parking lot. unlawfully told an employeeto try to convince other employees to s ympathize sith it, and (3) unlas-fully suspended employee Richard Crumpler for 4 das, No exceptiilo,hase been filed to thee findltlgs DECISIONS OF NATIONAL LABOR RELATIONS BOARDDomino held a meeting with drivers in January1978, months before the advent of the union cam-paign, to discuss the problem of excessive acci-dents. Furthermore, the Administrative Law Judgerejected the General Counsel's assertion that Ses-sions was disparately treated because other employ-ees with poor driving records were transferred tothe loading dock rather than discharged. He foundthat Sessions was the only employee involved inthree "major" accidents during a 12-month periodwhile Domino was terminal manager, thereby ne-gating any showing that Sessions was treated dif-ferently from other employees in similar circum-stances. 4We find, contrary to the Administrative LawJudge, that Domino did not establish a "more strictand firm policy regarding accidents" when hebecame terminal manager in February 1977, nordid he inform Respondent's drivers of this alleged-ly "new" policy in January 1978. Domino ad-mitted, during examination by the General Coun-sel, that the terminal policies regarding excessiveaccidents did not change when he became terminalmanager:Q. What was the rule before you becameterminal manager then?A. The same rule that I enforced after 1977.Q. What did you do in February? You re-member a while ago I asked you how longthat rule had been in effect. What did you doin February to make it become into effectthen?A. Well, it was my rule at that time. Priorto that it wasn't my rule at all. It was the priorterminal manager's rule and the only thing Icould control was after February of 1977.Thus, the record clearly demonstrates that Dominodid not impose new policies toward excessive acci-dents upon his assumption of the terminal managerposition.Furthermore, we do not agree with the Adminis-trative Law Judge's finding that Domino promul-gated his accident policy to the drivers before theadvent of the union campaign, since Domino's tes-timony is incomplete in this regard. Dominomerely testified that, in January 1978, he "held ameeting with the employees, as far as the accidents,excessive accidents, that we were having at thattime." Domino gave no other description of his dis-4Respondent had no written rules regarding discipline for excessiveaccidents However, Domino testified without contradiction that theusual policy at the Beaumont terminal, as enforced by him, was to dis-charge a driver who is involved in three chargeable accidents within a12-month period, although exceptions might be made or employees dis-charged for less than three accident if circumstances warranted "Charge-able accidents" included accidents causing injuries or over $25 in proper-ty damage.cussion, and the record contains no evidence that anew accident policy was promulgated to the em-ployees at that meeting.5Thus, the Administrative Law Judge shouldhave looked to Respondent's treatment of otheremployees with poor driving records, who mayhave been disciplined before Domino became ter-minal manager, to ascertain whether Respondenttreated Sessions more harshly than other employeesin similar circumstances. Our review of the recordconvinces us that Sessions was, in fact, treated dif-ferently from other employees with poor drivingrecords, since those employees were transferred towork on the loading dock rather than discharged.The record reveals that Respondent transferredtwo employees, Floyd Biscamp and Joseph A. An-derpont, to the loading dock when it discoveredthat both drivers had an excessive number of cita-tions on their personal driving records. Moreover,Domino himself transferred employee Ralph Priceto the dock after his third accident in a 12-monthperiod. Price was involved in two major accidentsbefore Domino became terminal manager. Thereaf-ter, in October 1977, Price's truck hooked thebumper of a pickup truck, causing what Price esti-mated to be between $20 and $25 worth of damageto the other vehicle.6Price did not immediatelyreport the accident to Domino. Upon doing so,Price was transferred to the dock-ostensibly be-cause he had failed to immediately report the acci-dent to Domino, and not because of the occurrenceof the accident.Respondent contends that Sessions was dis-charged, while the three employees discussedabove were merely transferred to the dock, be-cause Sessions was the only employee to violateDomino's "three major accident" rule, and, there-fore, no disparate treatment has been shown. How-ever, this record establishes that Respondent'slongstanding past practice has been to transfer tothe dock those drivers with poor driving records,whether due to accidents or traffic citations.Indeed, Sessions was an experienced dockhand, buts Our dissenting colleague suggests that the record contains evidenceto sustain the Administrative Law Judge's conclusion that Domino pro-mulgated a new accident policy We note, however, that, beyond thebare assertion that such evidence exists, the dissent fails to make specificreference to the record.' According to Respondent's unvrilten rule, this accident was not con-sidered "major" or "chargeable," since it did not cause $25 worth ofproperly damage. See fn. 4, vupra It is worth noting that. while the dis-sent asserts there is no evidence of disparate treatment and seeks to dis-miss Price's accident as "exceedingly minor," in fact by Price's ownl esli-mate it may have met Respoindent's tlandard for a "major" accident. Fur-thermore, Price's prior accidenls were substantial, costing Respondentscevral hundred dollars. yet Price swas merely Iransferred to dock workAnid finlally, we note that Sessiols' accider oIi Decenmbher 23, assuming,argue-ndo. it mel the $25 standaird for a clhargeahle accident, was h) allreports minor In nature436 CE'NIRAI. RFEIcGlH I NES. INCwas not transferred to the dock despite Respond-ent's admitted need for dockhands at that time,even though Sessions, unlike a new hire, wouldnot have had to undergo a lengthy training period.The facts, when coupled with Respondent's unlaw-ful campaign against the Union and Sessions'known activity on behalf of the Union, warrant theconclusion that Respondent violated the Act bydischarging Sessions, rather than transferring himto the loading dock.'7AMENDED CONCI.USIONS OF LAWInsert the following as Conclusion of Law 8 andrenumber the subsequent paragraph accordingly:"8. By discharging Thomas W. Sessions III onDecember 27, 1978, Respondent has engaged inunfair labor practices within the meaning of Sec-tion 8(a)(3) of the Act."AMENDED REMEDYHaving found that Respondent has engaged inunfair labor practices by unlawfully dischargingThomas W. Sessions III in addition to the viola-tions previously found by the Administrative LawJudge, we shall order Respondent to cease anddesist therefrom and to offer Sessions immediateand full reinstatement to his former job, or, if thatjob no longer exists, to a substantially equivalentposition without prejudice to his seniority or otherrights and privileges. Moreover, we shall orderthat Respondent make him whole for any loss ofearnings he may have suffered as a result of thediscrimination against him by paying him a sumequal to what he would have earned, less net earn-ings, to be computed in the manner prescribed inF. W. Woolworth Company, 90 NLRB 289 (1950).Interest on the backpay shall be computed as setforth in Florida Steel Corporation, 231 NLRB 651(1977).8ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National RelationsBoard adopts as its Order the recommended Orderof the Administrative Law Judge, as modifiedbelow, and hereby orders that the Respondent,Central Freight Lines, Inc., Beaumont, Texas, itsofficers, agents, successors, and assigns, shall takeaction set forth in the said recommended Order, asso modified:1. Insert the following as paragraph l(f) and re-letter the subsequent paragraph accordingly:i rhc limtnlAn Companiy, 236 NLRB 757 (1978): The Termninul iTaxiCompany. d/h/u/ }'llow Cub Co., 229 NLRB 4 3 (1977)" Se. gencrally. Ibis Plumbing h d leaing Co.. 138 NL.RB 716 (19h2)"(f) Discharging or otherwise discriminatingagainst employees for supporting or engaging inactivities on behalf of International Association ofMachinists & Aerospace Workers, AFL-CIO, orany other labor organization."2.Insert the following as paragraphs 2(b) and (c)and reletter the subsequent paragraphs accordingly:"(b) Offer Thomas W. Sessions III full and im-mediate reinstatement to his former job or, if thatjob no longer exists, to a substantially equivalentposition, with full seniority, privileges, and benefits,and make him whole for any losses he may havesuffered because of the discrimination practicedagainst him, in accordance with the provisions setforth in the section of this Decision and Order enti-tled 'Amended Remedy.'"(c) Preserve and, upon request, make availableto the Board or its agents, for examination andcopying, all payroll records, social security pay-ment records, timecards, personnel records and re-ports, and all other records necessary to analyzethe amount of backpay due under the terms of thisOrder."3. Substitute the attached notice for that of theAdministrative Law Judge.MEMBER PENEI.LO, dissenting in part:I agree with the majority in finding that Re-spondent committed numerous violations of Sec-tion 8(a)(l) of the Act. Contrary to my colleagues,however, I find no violation of the Act in Re-spondent's discharge of employee Thomas Sessions.As I believe my colleagues engage in an inappro-priate second-guessing of Respondent's reason fordischarging Sessions, I dissent.The salient facts are as follows: Respondent dis-charged Sessions, a truck driver at Respondent'sBeaumont, Texas, yard and a union adherent, afterhe had incurred three chargeable accidents in a 4-month span. In August 1978, Sessions hitched histractor to a tank trailer in an improper manner,with the result that the trailer became dislodgedfrom the tractor and the trailer's dolly was bent.Sessions' second accident occurred when, afterfueling his tractor, he drove away without remov-ing the fuel line, thereby damaging the nozzle. Fi-nally, on December 23, 1978, Sessions backed histractor-trailer into another of Respondent's trucks.On the basis of this driving record, and consistentwith company policy to discharge drivers afterthree major accidents in a 12-month period, Re-spondent discharged Sessions.Notwithstanding this clearly deficient drivingrecord, the majority finds that Respondent violatedthe Act in discharging Sessions. In their view, Re-spondent should not have discharged Sessions, but417 I)V ('ISIO)NS ()OF NATIONAI. LAB()R REI.AI IO(NS IIO()ARI)rather should have transferred him from drivingduties to work on the dock. The majority rejectsthe Administrative Law Judge's finding that Re-spondent established a stricter policy toward acci-dents when Ronny Domino became terminal man-ager in February 1977, and his finding that the newpolicy was announced to employees in January1978, before the unionization campaign began.Consequently, my colleagues conclude that Ses-sions was disparately treated when compared withother employees with poor driving records, whowere disciplined by Respondent prior to the union-ization campaign. I cannot agree.The record contains substantial evidence to sup-port the Administrative Law Judge's finding thatDomino tightened up the policies towards acci-dents by drivers in the Beaumont yard. The recordis clear that, upon becoming terminal manager,Domino expressed concern about the accident rateamong drivers at the Beaumont terminal and, con-sequently, decided to enforce more strictly thelongstanding rules on accidents, and announced thestricter enforcement policy to the employeesmonths before the Union appeared on the scene.There is no evidence that Domino's policy was asham, or was not related to legitimate business con-cern. Therefore, the majority is unwarranted inconcluding, contrary to the Administrative LawJudge, that Domino did not introduce his ownpolicy when he became terminal manager.As Respondent did, in fact, establish its stricterpolicy on accidents in 1977, the record lacks anyevidence of disparate treatment, since Sessions isthe only employee to violate Domino's three acci-dent rule. Even assuming, arguendo, that Dominodid not promulgate a new rule, the majority errs infinding a violation here. It is clear that none of theemployees transferred to the dock for driving defi-ciencies have a driving record comparable to Ses-sions. Floyd Biscamp and Joseph Anderpont weretransferred to the dock because of their preemploy-ment record of driving infractions discoveredduring a routine check with the state motor vehiclebureau. Ralph Price had only one accident duringDomino's tenure as terminal manager, and Dominodetermined that this accident was not a chargeableaccident. Respondent disciplined Price not for theaccident, but rather for his failure to promptlyreport it. The record clearly reveals that none ofthese drivers came close to Sessions' three carelessaccidents over a 4-month period. On these facts, Icannot say that Respondent violated the Act bydischarging Sessions.99 I recognize that Respondent has been found by the Board to haveviolated Sec 8(a)(1) of Ihe Act in a number lof respects, and that Re-spondent had knowledge of Sessions' union activities However. theseIn sum, I believe that Respondent, through Ter-minal Manager Domino, properly promulgated astricter accident policy in January 1978, the viola-tion of which resulted in Sessions' discharge. More-over, irrespective of whether a new policy waspromulgated, the record contains no evidence ofdisparate treatment even when Sessions is com-pared to pre-Domino employees. By finding a vio-lation here, the majority impermissibly intrudesinto Respondent's management prerogative.t0As Icannot find evidence to support such intrusion, Imust dissent.facts, standing alone, are not sufficient ii shosw discriminatilon, especiallywhere Respondent's discipline of Sessions is compared with that imposedagainst employees years befo)re under different circumstances. See .4pp/elree Chevrokl. Inc.. 237 NLRB 867. 874-875 (1978)I" The majority disputes Respondent's categmirization of Price's thirdaccidents as "minor" and Sessions' third accident as "major " Price's owntestimony reveals that his accident caused between $20 and $25 in dam-ages, and that he wsas transferred to the dock because of his failure Itoreport the accident rather than for the accident itself In Sessitls' case,Respondent did not discharge Sessions until Dominio had reviewed theaccident and determined that it was, in fact, a "chargeable" accidentAs I have stated above. I believe that the majority acts beyond its au-Ihority in questioning Respondent's definition of a "major" accident asone which causes over $25 in damages, so long as that standard is neitherpromulgated for a discriminatory purpose nor applied in a discriminatorymanner 'The record contains no evidence that Domino pronmulgated thestricter enforcement policy because of the threat of union organizing ac-tivity, nor does it contain any evidence that Domino overestimated thedamages caused by Sessions' third accident in order to justify the dis-charge of a union adherent.APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT interrogate our employeesabout their feelings with regard to Internation-al Association of Machinists & AerospaceWorkers, AFL-CIO; how the Union couldhelp our employees; and about our employees'attendance at a union meeting.WE WILL NOT threaten an employee that se-lection of the Union by our employees as theircollective-bargaining representative wouldcause our company to close its doors and ouremployees to lose their jobs.WE WILL NOT create the impression of sur-veillance of our employees' union activities bymaking remarks to an employee to the effectthat our company has ways of finding outabout union meetings and by telling an em-ployee that his truck had been observed out-side a union meeting.We will not tell an employee not to partici-pate in union activities and to remain neutral. CETN I RAI FREI(GHiIF ILINES. INCWI: II I NOI promulgate a rule which dis-criminates against soliciting by our employeeson behalf of the Union during their nonwork-ing time on our premises, and which discrimi-nates against the distribution of union literatureby our employees during their nonworkingtime and in nonw\orking areas of our premises.Wt WI.l. NOT discharge or otherwise dis-criminate against employees for supporting orengaging in activities on behalf of Internation-al Association of Machinists & AerospaceWorkers, AFL-CIO, or any other labor orga-nization.WE Witlt NOT' in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by the National Labor Relations Act.WE WII.L rescind our no-solicitation and no-distribution rule insofar as it discriminatesagainst our employees in the manner describedin the preceding paragraph.WE WILI. offer Thomas W. Sessions III fulland immediate reinstatement to his former jobor, if that job no longer exists, to a substantial-ly equivalent position, without prejudice to hisseniority or other rights and privileges, andWE WILL make him whole for any loss ofearnings he may have suffered as a result ofour discrimination against him, with interestthereon.CENTRAL FREIGHT LINES, INC.DECISIONSTATEMENT OF THE CASEROGER B. HOLMES, Administrative Law Judge: Theoriginal unfair labor practice charge in this proceedingwas filed on January 8, 1979, by International Associ-ation of Machinists & Aerospace Workers, AFL-CIO,herein called the Union. The first amended unfair laborpractice charge in this case was filed on March 7, 1979,by the Union,The Regional Director for Region 23 of the NationalLabor Relations Board, herein called the Board, whowas acting on behalf of the General Counsel of theBoard, issued on March 12, 1979, a complaint and noticeof hearing against Central Freight Lines, Inc., hereinaftercalled the Respondent.The General Counsel's complaint alleges that the Re-spondent has engaged in unfair labor practices within themeaning of Section 8(a)(l) and (3) of the National LaborRelations Act, as amended, herein called the Act. In hiscomplaint, the General Counsel alleges that certain con-duct by the Respondent's terminal manager, RonnyDomino, and the Respondent's dock leadman, JamesRussell Anderpont, violated Section 8(a)(1) of the Act.The General Counsel further contends in his complaintthat Richard Crumpler was suspended for 4 days andTonmmy Sessions was discharged from his employment iniolation of Section 8(a)( 1) and (3) of the ActThe Respondent filed an answer to the General Coun-sel's complaint, denied the commission of the allegedunfair labor practices, and urged certain affirmativ e de-fenses. In addition, the Respondent filed a motion toquash the complaint and notice of hearing. That latterdocument and matters relating hereto will be discussedlater in this Decision.The hearing was held before me on May 30 and 31,1979, at Beaumont. Texas. The time for filing briefs wasextended to July 26, 1979. Briefs have been receivedfrom both counsel for the Cieneral Counsel and the attor-neys for the Respondent.FINDININS 01 F XC1 JURISI)CT IONThe Respondent is a Texas corporation ,with its princi-pal office and place of business located in Waco, Texas,The Respondent also has terminal facilities located inBeaumont, Texas, where the Respondent is engaged inthe business of transporting freight as a common carrierby motor vehicle.During the 12 months preceding the issuance of theGeneral Counsel's complaint, the Respondent, at itsBeaumont facility, distributed freight, which had origi-nated inside the State of Texas, and interlined freight,which had its origin outside the State of Texas. The Re-spondent has functioned as an essential link in the trans-portation of commodities in interstate commerce In thesame period of time, the Respondent received in excessof $50,000 for interlining, with other carriers, generalfreight and cargo, which moved in interstate commercefrom and to points outside the State of Texas.Upon the foregoing facts admitted in the pleadings, Ifind that the Respondent has been, at all times materialherein, an employer engaged in commerce and in a busi-ness affecting commerce within the meaning of Section2(6) and (7) of the Act.11. THE L ABOR ORGANIZATION INVOtIVEI)It was admitted in the pleadings that the Union hasbeen, at all times material herein, a labor organizationwithin the meaning of Section 2(5) of the Act. Basedupon the pleadings and the entire record in this case, Ifind that fact to be so.III. THE WITNESSESIn alphabetical order by their last names, the followingnine persons appeared as witnesses at the hearing in thisproceeding:James Russell Anderpont has been a dock leadmansince August 1977. Anderpont works on the eveningshift.Esther Barthell is the widow of Irwin C. Barthell Ill,who was formerly employed by the Respondent.Richard L. Crumpler works as a pickup and deliverydriver for the Respondent. He has been an employee ofthe Respondent for more than 7-1/2 years. Crumplerbecame a committee member after the first union meet-4;( I)C('ISI()NS ()t NA I I()NAI I.AI()R RI-I.ATI()NS I()ARI)ing in Augusl 1978. lie is one of the two alleged discri-ini;alces ill the General Counsel's complaint.Ronlv 1l. Domoino has been the terminal manager ofthe Respondcint's facility located in Beaumont, Texas,since February 22. 1977. Previously, Domino had beenthe operations manager al that facility since November1974.FIreddil Let Marrrin has been an employee of the Re-sponidenl for more than 9 years. Martin is a leadman.Among the several issues raised by the parties involvingMartin, one issue pertains to whether Martin was a su-pervisor within the meaning of the Act at the times ma-terial herein.Roy James Montalvo is an employee of the Respondent.Ralph Owen Price has been an employee of the Re-spondent for approximately 8 years.Robert W. Saurage had been employed by the Re-spondent for 7 years and 10 months at the time of thehearing. Saurage worked as a pickup and delivery driver,and he was a union committeeman.Thomas W. Sessions III was employed by the Respond-ent from September 1971 to December 27, 1978. Hebegan working for the Respondent on the dock, thenbecame a bobtail driver and loader, then a full-time bob-tail driver, next a combination bobtail driver and trailerdriver, then a supervisory trainee, and finally a bobtaildriver and tractor-trailer combination driver.IV. CR:I)IBII I rY RiSOI U lIONSIn weighing and considering the credibility of the wit-nesses who testified in this proceeding, I have relied onthe demeanor of the witnesses on the stand and the crite-ria set forth by the Board in Northridge Knitting Mills.Inc., 223 NLRB 230, 235 (1976).I found Martin's description of the work which he hadactually performed for the Respondent and Martin's de-scription of his own duties and authority to be more reli-able than the testimony offered by others.In addition, I have credited Martin's testimony overDomino's testimony regarding the conversations betweenthose two persons. The testimony given by Domino is indirect conflict with the testimony of Martin, Sessions,and Crumpler in many respects, and it also conflicts withthe statements made in the affidavit given by Barthell.Acceptance of the testimony given at the hearing byMartin, Sessions, and Crumpler, and acceptance of thestatements made in the affidavit previously given byBarthell, as true, necessarily means that portions of thetestimony of Domino must not be accepted to the extentthat his testimony conflicts with the credited versions.In assessing the credibility of Martin, I have givenconsideration to the inexplicable change in a portion ofhis testimony which occurred during the second recross-examination of him by the attorney for the Respondent.Although Martin had previously testified that nothinghad been said by Field Examiner Nadine Brown ofRegion 23 for the Board during their conversationsabout having a company attorney present, his testimonyon that point changed. Martin responded to these ques-tions from the attorney for the Respondent as follows:Q.... Did she ask you do you want to have arepresentative of Central Freight Lines presentduring our meeting? Did she ask you that?A. Yes.Q. Oh, she did?A. Yes.Q. Your earlier testimony was she didn't.A. I couldn't remember.Q. She asked you if you wanted to have someagent of the Respondent present?And you told her?A. No.Q. Did she ask you if you wanted to have alawyer from the Respondent present?A. Right. And I said no.Q. You said no? Did she ask you if you wantedto have your own lawyer present?A. She didn't ask me that. The things we talkedabout before, I talked to her. She asked me somequestions as far as a lawyer and I said no.Q. Did she ask you both of those questions, didyou want to have an agent of Respondent present,and you told her no, and did you want to have alawyer from the company present and you told herno?A. Right.Q. And both of these occurred out here at thisGateway Mall on January 13, 1979?A. Right.Q. And when you told us earlier today that itwas never discussed, you were wrong?A. Yes.Q. But it sure can't be both ways, can it?A. Right.I do not find credible this change in his testimony onthat particular point. Instead, I credit his earlier testimo-ny that nothing was said between Martin and Brown re-garding whether or not he desired to have a company at-torney present during their conversations. Notwithstand-ing the foregoing, Martin created a favorable impressionduring the other parts of his testimony. At all other timeson the witness stand, he seemed to be attempting toanswer the questions truthfully to the best of his abilityto do so and without favoritism to any of the parties.Accordingly, I have credited Martin's testimony in otherrespects. See, for example, the Board's decision in KrispyKreme Doughnut Corp., 245 NLRB No. 135, fn. 1 (1979),and the cases cited therein.As will be more fully explained later herein in sectionsIX and X, General Counsel's Exhibit 2 is the affidavit ofa deceased person, Irwin C. Barthell III.There is no discernible motivation for Barthell to makea false statement in his affidavit given on January 29,1979. It was a few weeks later when the Barthell familyfirst became aware that Barthell had terminal cancer.Thus, at the point in time when Barthell gave his state-ment to Field Examiner Nadine Brown, the possibilityexisted of his being confronted in the future with the al-legations he made in the statement regarding Domino.Although Barthell's affidavit indicates in the typewrit-ten portion that Barthell had been given assurances by44() CENTRAL FREIGHT I.INES, INCthe Board agent that the statement would be kept confi-dential, there is the proviso on that assurance of confi-dentiality, "unless and until it becomes necessary for theGovernment to produce it in a formal proceeding."Therefore, the possibility existed that the affidavit mightbe produced at a subsequent hearing, and that the affiant,Barthell, would be confronted with his statements re-garding Domino.In addition to the lack of any evidence that Barthellwould be motivated to fabricate his conversations withDomino, there is also the testimony of other witnesseswho related having other conversations with Domino. Ihave found the testimony of the other witnesses to becredible and reliable and I have accepted their versionsof the conversations with Domino over the testimonygiven by Domino. I perceive no basis here for reaching acontrary result by discrediting Barthell's statement in hisaffidavit and accepting Domino's versions.I have considered the fact that Saurage and Anderpontgave completely different versions of the conversationbetween the two persons. Based on the demeanor of thewitnesses, and the criteria referred to in Northridge Knit-ting Mills, supra, I have credited the version given bySaurage. Acceptance of the testimony by Saurage neces-sarily means that the contrary version given by Ander-pont has not been accepted.One statement which Sessions made in his affidavitgiven on January 10, 1979, to Field Examiner NadineBrown conflicted with the testimony of Sessions at thehearing. In his earlier affidavit, Sessions had stated, inpertinent hart, "Domino has never driven around theparking area or chatted with the employees in the past."During his cross-examination by the attorney for the Re-spondent, Sessions acknowledged at the hearing thatDomino had on occasion gone out in the lot andchecked trailers. Thus, it became clear at the hearingthat Sessions' pretrial affidavit was in error on that point.In addition, while Sessions at first indicated that it wasDomino who had circled around the parking lot a coupleof times on November 13, 1978, Sessions subsequentlywas candid in admitting that it was his assumption thatthe person was Domino based on his seeing Domino'scar. Sessions testified, "Yes Sir, now I'm not going to lieto you, I recognized the car, it was Ronny Domino's car,the green Ford that's supplied by him. I assume Ronnywas driving cause I never seen anybody other thanRonny in it before." The foregoing casts some doubt onthe accuracy and reliability of Sessions' account of thatparticular incident, but in other respects with regard tomany other matters, Sessions was a convincing witness.V. THE CONVERSATION BETWEEN SAURAGE ANDANDERPONT IN AUGUST 1978On a Saturday in mid-August 1978, Saurage attended aunion meeting at the AFL-CIO hall in Port Neches,Texas. Saurage went to that meeting in his truck.On the Monday following that union meeting, JamesRussell Anderpont approached Saurage on the dock atthe Respondent's facility. Saurage testified during hisdirect examination by the counsel for the General Coun-sel as follows:I was on the dock someswheres and he walked upto me and asked me how the meeting wsent, and Isaid, what meeting, and he wanted to know the oneI attended Saturday about the union, and I said no,I didn't attend one.And he said, yes, you were. Your truck wasthere and I said, oh, did you go by and see it, andhe said, that's all right how I found out, but yourtruck was there, and I said, I w asn't there and Idon't know anything about it.And that was all that was said.During his cross-examination by the attorney for theRespondent, Saurage acknowledged that, other than hisconversation with Anderpont on that one day, nothingelse had been said to Saurage about the Union by anyonein supervision.Anderpont denied the version of the conversation asrelated by Saurage. Instead, Anderpont gave a totallydifferent version of a conversation which he said hadtaken place on the dock about the time of the 8 o'clockbreak. As indicated earlier, I have credited the versiongiven by Saurage.Vi. THE CONVERSATION BETWEEN CRUMPI.ER ANDDOMINO IN AUGUST 1978Approximately 5 to 8 days after the first union meet-ing was held in mid-August 1978, Crumpler had a con-versation with Domino in Domino's office. Crumpler ex-plained at the hearing that he had been at the dispatchwindow about 8 a.m. when Domino came up and askedCrumpler to come to his office after Crumpler was dis-patched. During his direct examination by the counselfor the General Counsel, Crumpler testified:Well, as we went in there, we started talkingabout, well, he wanted to know how the union, if Ithought how the union could help us any, and wewent on and talked about the retirement benefits,and stuff like that.And then he tried to tell me that there \vas noway that the union could give us any kind of retire-ment benefits, and I told him, I said, well, theycan't guarantee us nothin' but we could get betterbenefits.We also talked about different things, like timeand a half for overtime.And then he asked me. He says, Richard, who ison the bargaining board-if you was on the bargain-ing board and I was representing the company andyou was representing the union, what would youwant? What would you want of the company if swewere arguing back and forth? Exactly what wouldyou want.So then we really got into the retirement benefitsbecause there had been a young man, and this wassomething I wanted to look forward to was a retire-ment, we didn't get into it about the wages, becausewe was satisfied with the wages that we had, vwejust w:anted some kind of guarantee that we %wouldhave a job at Central and some kind of retirementwhen we did get up.441 DI).'CISI()NS ()F NAII()NAI. .ABO()R REI.A(IONS BO()ARI)We felt, or I felt that the retirement plan that wehad wasn't sufficient, because at this time we hadalready had somebody retire and for the amount ofmoney they received, I didn't figure I could hardlylive on this amount of money.THE Wl NiEsS: About the only thing I can re-member that we talked about was I talked aboutwhere the other companies, the other freight linesin this area that I knew about that I had looked intobefore we even had the union question, and I justfelt that the company owed us, and he told me hedidn't feel the company owed us anything, and thiswas near the end of our conversation.VII. THE CONVERSATION BET WEtEN CRUMPI.ER ANDDOMINO REGARDING THE REMOVAL O0RESPONDENT'S LITERATURE FROM THE BULLETINBOARDCrumpler related another conversation which he hadwith Domino and which he said pertained to the remov-al of company literature from the company's bulletinboard.According to Crumpler, Domino called him about 8o'clock one morning and Domino told him that somecompany literature had been removed from the bulletinboard. Domino explained that he was trying to find outwho had taken it down and what had happened to theliterature.Crumpler informed Domino that he did not know whohad taken the literature down, and, further, thatCrumpler did not take it down.At the hearing, Crumpler explained that the Companyhad responded to what the Respondent considered to befalse statements in some union literature concerning thenumber of persons who had been laid off by the Re-spondent in past years.VIII. THE CONVERSATION BETWEEN SESSIONS ANDDOMINO ON AUGUST 21, 1978On Monday, August 21, 1978, Sessions was standing atthe dispatch office at the Respondent's facility whenDomino walked by and asked to meet with Sessions inhis office.Sessions estimated that they spoke for a couple ofhours. During their conversation, Domino asked Sessionshow he thought the Union could help the employees,and what good could a union do for the Respondent orfor Sessions. Sessions replied with a question as to whythey could not receive time and a half pay for overtimework. Domino replied that the Respondent could notafford it.Sessions then inquired about retirement benefits and in-surance benefits. He related some facts regarding anotheremployee who had retired after 17 years of work for theRespondent, and he gave his view that the retired em-ployees could not live on the amount of his retirement.Sessions also cited the example of two other nonunionfacilities, which he said gave benefits equal to theUnion's benefits or better. Sessions also inquired aboutthe Respondent's rules and regulations, and they dis-cussed the retirement benefits at Gulf Oil, where Ses-sions' father worked.Ix. THE CONVIERSATION BEIWI-I N BAR'IHEI .ANDI)OMINO IN AUGUST 1978Barthell's wife testified that she was familiar with herdeceased husband's signature and she identified his signa-ture on the affidavit which was introduced into evidenceas General Counsel's Exhibit 2. Barthell's wife stated thatshe was present at the Memorial Hospital located inHouston, Texas, when the document was signed by herhusband. General Counsel's Exhibit 2 is dated January29, 1979. It was not until February 14, 1979, that theBarthell family became aware that Barthell had terminalcancer. Barthell died on March 13, 1979.His affidavit indicates that it was given before NadineBrown, an agent for Region 23 of the Board. Over theobjection of the attorneys for the Respondent, Barthell'saffidavit was introduced into evidence under the provi-sions of Rule 804(b)(5) of the Federal Rules of Evidenceand Prestige Bedding Company, Inc., 212 NLRB 690, 701,fn. 13 (1974).Except for a few lines which are typewritten in thefirst paragraph, the affidavit is handwritten apparently byField Examiner Brown, except, of course, for the signa-ture of Barthell. The document is four pages long.In pertinent part, with regard to a conversation be-tween Barthell and Domino, which occurred the weekfollowing August 19, 1978, the affidavit states:I attended the Aug 19, 78 Union meeting. Thefollowing week, Domino came up to me and askedif he could go out on my deliveries with me. I saidOK. Domino said "What do you think we can doto run this Company better." I said I'd like to seesome time and 1/2 pay, some sick pay, and a raisein our salaries. Domino said "We'd go bankrupt ifwe paid you all those benefits." I said other compa-nies are doing it. Domino said "Yes but that's be-cause they do long-hauling. If we did long-haulingwe'd have to get rid of the bob-tail trucks & thedrivers." I said "You can't get rid of all those bob-tail trucks overnight." Domino said "The unioncan't help Central Freight Lines cause. It can onlyclose doors, and cause the loss of jobs. You knowyou've got to learn to trust somebody sometime," Isaid "Why in the hell should I trust Central. Therewasn't a retirement plan until the information of aunion threat. Central never gave a raise or the re-tirement plan until the starting of a union threat,"Domino said "Yes, that's true." This conversationlasted for 3 hours. Domino said that "If the uniongranted us 1-1/2 pay that Central wouldn't be ableto pay us 1-1/2 rate and we would have to lay offpeople." When Domino left my truck he said "Takeit easy, I enjoyed the conversation," I said toDomino during the conversation ...you musthave heard about the meeting on Saturday 8-19-78.And Domino said "Yeah." I said how did you find442 CENTRAL FREIGHT LINES, INC.out. Domino said "1 have ways of finding outthings."X. THE CONVIERSATION AMONG BARTHE.IL., MARTINAND I) OMINO ON OCTOBER 18, 1978Barthell's affidavit, which was introduced into evi-dence as General Counsel's Exhibit 2 as described above,states the following with regard to a conversation on Oc-tober 18, 1978, among Barthell, Martin, and Domino:Domino came to my hospital room on Oct. 18,78. 1 remember the date because it was my wife'sbirthday. Freddy Martin was present when Dominocame. Domino said "I can kill two birds with onestone. I was just getting ready to go to your houseMartin. What have you all been talking about. Whathave you been saying about me." Domino said"Why do you & Freddy feel the way you do aboutCentral Freight? What has Central done to you.Why is everyone so unhappy out there." I saidmaybe it's because we're tired of the way Central istreating us. Domino said "what's the union everdone for you?" I said the union hasn't done a thingfor me, I want to know what Central Freight cando. And if Central can't do anything I'll go union tosee if they can. Domino said "If you don't like theway things are, you can always find another job."At this point I got upset. I said I don't want to talkto you any longer. I am a sick man.* t$ **Domino & I have been friends since my employ-ment with Central Freight. I made it clear to himthat "My feelings about wanting a union was noth-ing personal." He didn't respond. He only noddedhis head. This took place at the 10-18-78 incident inthe hospital.Xi. THE SUSPENSION OF CRUMPLER ON OCTOBER 30,1978On October 30, 1978, while Crumpler was pulling histruck away from the terminal of the Parker LumberCompany located in Port Arthur, Texas, Crumpler de-cided that he could not complete his turn out of the fa-cility without running over a bundle of lumber in theyard. Crumpler explained, "So I had to finish jackknifingby turning the wheel the opposite way which put theback of my tractor into another position while backingup."As Crumpler proceeded to back up, he pulled underan I-beam. In doing so, Crumpler ran over a boardwhich raised up the level of the trailer and pushed thetrailer into the I-beam. That occurred on Crumpler's leftside, and he did not realize what had happened.Crumpler explained, "I hadn't any idea that I had gotunder this I-beam until I heard the racket from it. It hadpeeled the top part of the trailer off of it."Crumpler ascertained that there was no damage to theParker Lumber Company facility. Then he telephonedthe Respondent and spoke with Darwin Anderpont.Crumpler reported to Anderpont what had happened,and Anderpont asked Crumpler if he had any more stopsto make. Crumpler replied that he had one more stop, soAnderpont told him to make that stop, and then toreturn to the Respondent's facility, and they would takea look at it.After completing the additional stop, Crumpler re-turned to the Respondent's yard where he was met byDomino, Darwin Anderpont, and Shop foreman JackGautreaux. Those persons inspected the trailer and toldCrumpler to park the trailer in the van yard and alsopark his tractor. Then he was told to come to the office.Crumpler filled out his bills and went to the officewhere he was told that he was suspended for 4 days.Crumpler asked Darwin Anderpont why he had beensuspended. Anderpont replied that all he knew was thatDomino had told him to do so. Anderpont instructedCrumpler to fill out an accident report and to return towork Monday morning.Based on what other persons had told him, Crumplerrelated at the hearing during his direct examination bythe counsel for the General Counsel the circumstancesand the names of four other drivers of the Respondentwho had been involved in accidents, but who had toldhim they had not been suspended. Those persons namedby Crumpler were: Walter Downs; Ralph Price; Ken-neth Wilburn; and Ronny Willis. Crumpler did not recallthe dates of their accidents, but he acknowledged duringcross-examination that the accident involving Price didoccur prior to the time that Domino became the terminalmanager. Crumpler also acknowledged that still anotherdriver, Joe Lee Richard, had told Crumpler that he hadbeen involved in an accident in October 1978, and thathe had not been suspended. However, in a subsequentconversation with Richard, Richard told Crumpler thathe had, in fact, been suspended for I day. Domino con-firmed in his testimony that Richard had an accidentafter Domino became terminal manager, and that Rich-ard was given a suspension from work.According to Domino, Kenneth Wilburn was notcharged with negligence as a result of the accident,which he had in September 1977 on Highway 73 due tothe rain, which had caused the mud left on the highwayby dump trucks to be slick.Domino said that Walter Downs received a 2-day sus-pension in 1978 for backing up his truck into a vehicle.Domino had no recollection of any accident involvingRonny Willis.XII. THE CONVERSATION BETWEEN SESSIONS ANDDOMINO ON NOVEMBER 13, 1978On Monday, November 13, 1978, Sessions had anotherconversation with Domino in his office with regard tothe Union. Sessions stated that Domino called him intohis office.According to Sessions, the content of that second con-versation regarding the Union was: "Basically it was thesame we'd been talking about before. What good could aunion do for us, why I wanted a union, whatever pos-sessed me to change my mind and everything like that."(See sec. VIII herein.)443 I)FCISIONS OF NATIONAL. LABOR RELATIONS BOARDXIII. THf PARKING 1OT INCI)DENI ON NOVIMB ER 13,1978On November 13, 1978, Sessions stood in the center ofthe Respondent's parking lot and handed out unionpledge cards to employees. While he was doing so, Ses-sions observed a car, which he said belonged to Domino,going around the parking lot.As indicated earlier in section IV of this Decision, Ses-sions did not actually see Domino driving the car. In-stead, Sessions made the assumption that the person driv-ing was Domino. Furthermore, as also indicated earlierin section IV, Sessions acknowledged during cross-exam-ination by the attorney for the Respondent that on occa-sion he had seen Domino go out into the parking areaand check trailers.Domino said that he normally drove around the Re-spondent's parking lot approximately three times a weekduring August and September 1978. However, in lateOctober and early November 1978, Domino was theremore frequently. He explained at the hearing that theRespondent had 13 tanks loaded with corrosive bulk liq-uids in the Respondent's parking lot at one time. Aftersome of those tanks had been delivered to the customer,two of those tanks were found to have bad material.Since eight of the tanks remained in the Respondent'sparking area Domino began a practice of physicallychecking the containers for leaks each day.XIV. THE CONVERSATION AND THE MEETINGREGARDING SOLICITATION AND DISTRIBUTIONOn either Monday, November 13, 1978, or Tuesday,November 14, 1978, there was a conversation betweenDomino and Sessions regarding a sign announcing thenext union meeting.During his direct examination by the counsel for theGeneral Counsel, Sessions testified:Q. (By Mr. Penrice) Did you ever have any dis-cussions with management concerning passing outliterature on the premises?A. Right.Q. You did?A. Right, yes Sir.Q. And what person did you talk to?A. Ronny Domino.Q. And about when did this occur?A. This was after that meeting we had in Hunts-ville, there was a sign put up.Q. About how long after the Huntsville meeting?A. The Monday after-the Tuesday after-thenext day or so concerning the next meeting wewere going to have locally.Q. A sign put up where?A. It was put up on the telephone pole as youenter the parking lot of Central Freight.Q. What did this sign say?A. It told when the next union meeting wasgoing to be.Q. Then what happened after that?A. Well he called and told me and said I'm notaccusing you of anything. He said there was a signput up and he said I don't want to see any moresigns put up like that. He said I know you didn't doit but you probably know who did it and you canget the word across. He said I won't say anything Idon't know what you're passing out or I don't wantyour sign on company property on company time,you know.Q. Now go over that again, exactly what he toldyou about passing it out. I want to get that clearfrom you.A. He said I don't want to see anymore thingsbeing passed out or signed, he said I don't wantyour sign on company property or company time.And I said okay man, fine, you know, I won't do itno more.About a week later, Domino held a meeting of the Re-spondent's employees on the dock of the Respondent'sfacility. Sessions testified that Domino told them at thattime:He specifically said some people have been hand-ing things back and forth in trailers like that, gettingthings signed and he said I don't know what theyare but I would prefer that it be contained to yourlunch breaks, your coffeebreaks and before andafter work, I don't want to see it anymore on thisdock during company work hours. And that's allthere was.According to Sessions, there were football poolswhich were carried on at the Respondent's facilityduring company time and in which both the supervisorsand employees of the Respondent participated. In addi-tion, Sessions said there was what was known as aflower fund for someone who was in the hospital orsomeone who had a relative to pass away. He said a potwas put in the dispatch window for voluntary contribu-tions.Anderpont acknowledged to the counsel for the Gen-eral Counsel that he had participated in "football pots"at the Respondent's terminal.XV. THE CONVERSATION BETWEEN SESSIONS ANDTHOMPSON ON NOVEMBER 18 OR 19, 1978On November 18 or 19, 1978, Sessions had a conversa-tion with Don Thompson, whom Sessions identified asbeing a "troubleshooter" for the Respondent.As Thompson was walking up and down the dock atthe Respondent's facility he spoke with various persons.Sessions stopped and spoke with Thompson. Sessionsasked why the Respondent could not pay the employeestime and a half for overtime work. Thompson repliedthat the Respondent could not afford it. Then the subjectof unions came up, and, according to Sessions, Thomp-son, "asked me who do you trust man, there comes atime in a man's life when he's got to trust someone, youknow, he said you ought to place your trust in some-thing, you've got to trust somebody." Thompson addedthat the president of the Respondent, Linam, was work-ing very hard.Sessions asked Thompson if he were a mason, andThompson replied that he was not, but that Linam was.444 CF-NTRAL FlRFIGHT .INE S. INCSessions told Thompson to ask Linam to whom does heplace his trust. Thompson said that he would relay themessage. Subsequently. Sessions received a letter datedNovember 22 from Linam, who said that he appreciatedSessions' thoughts and that he expected to be in Beau-mont the next week. However, Sessions and Linam didnot meet.XVI. III tlF rFRMINAIION OF SISSIONS ON [)lCIEMHFR27, 197RAfter receiving a telephone call from an unidentifiedperson in early August 1978, Sessions called the Unionand arranged for a meeting to be held on August 19,1978, at the union hall. Sessions spoke with other em-ployees of the Respondent regarding the meeting.At the union meeting on August 19, 1978, the follow-ing employees formed an organizing committee: Irwin C.Barthell; Paul Breaux; Buddy Crumpler; RichardCrumpler; Leonard Folkes; Linwood Little; Freddie LeeMartin; Marvin Sanders; Thomas W. Sessions III; Rich-ard Vega; and Steve Wheeler.Sessions was terminated by the Respondent on Decem-ber 27, 1978. The reason given by the Respondent toSessions regarding his termination was that Sessions had"excessive accidents within a period of 12 consecutivemonths. At the time of his termination, Sessions was onsuspension from work because of his third accidentwhich had occurred on December 23, 1978. Sessionsstated that he did ask Domino about his going back towork on the dock, but Domino said no.The three accidents, which preceded the terminationof Sessions, occurred during the period between Augustand December 1978. The first accident took place inearly August 1978 at a chemical facility, where Sessionshad gone with a tractor to pick up a load of polyethyl-ene.Sessions experienced some difficulty in getting theloaded trailer attached to his tractor. After he wentthrough several procedures, which he described as beingstandard procedures, Sessions pulled away from the dockwith the trailer attached to his tractor. He proceeded todrive straight for about 100 feet and then Sessions madea left turn in order to go out of the chemical companygate. As Sessions was turning left, the trailer broke looseand slid away from the tractor. Sessions immediatelystopped his tractor, but the trailer "caught on the tan-dems and one of the dollies went down to the groundand bent the dolly. I was charged with that." As a resultof that accident, the Respondent suspended Sessionsfrom work for I day.The second chargeable accident involving Sessions oc-curred one evening after Sessions had filled his truckwith fuel. He forgot that the fuel line hose was still at-tached to the tank of his truck and he drove off withoutfirst removing the nozzle from the truck. That accidentdamaged the threads on the nozzle, but no fuel wasspilled.Sessions reported the accident to Domino who toldhim to come to his office. Sessions testified during hisdirect examination by the counsel for the General Coun-sel:So I went in his office and he said Tommy whatin the hell was you thinking about and I said man Idon't know. I just did it. I have no way of know-ing. He said well you better get your mind on yourbusiness and all or whatever and that ended thatconversation. But he said normally we don't chargepeople when there's no fuel spilt but in this casewe've got to fill out an accident report. So I saidokay man.During his cross-examination by the attorney for theRespondent Sessions acknowledged that the accidentreport showed a damage figure of $100. According toSessions, he had previously experienced a similar acci-dent in either 1972 or 1973. At that time, Sessions report-ed the accident to the shop foreman who replaced thenozzle. That happened, of course, prior to the time thatDomino became terminal manager.Sessions' third accident occurred on December 23,1978, while he was backing up his truck in the yard. Hehit the back end of a bobtail truck driven by James Spen-cer. The accident caused a dent in the bobtail truckabout 8 or 10 inches long.After that accident, Sessions spoke with Spencer andsaid, "I said I'm gone why don't we just forget about it,and he said man we better go say something to Ronnybecause people saw us and I don't want to get in trouble.And I said okay I'm gone anyway and I know it. I saidlet's go tell him."Sessions and Spencer then reported the accident toDomino, who suspended Sessions from work until theTuesday after the New Year holiday. As indicatedabove, during that suspension, Domino called in Sessionsand terminated him on December 27, 1978.Domino gave the reason for the termination of Ses-sions as being his "excessive accidents within a 4-monthperiod." At the hearing, Domino defined his term "ex-cessive" as being determined "due to the frequency andseverity of the accidents." He defined a major accidentas being "an accident resulting in financial loss, liabilityto the company, or bodily injury." Since Dominobecame the terminal manager in February 1977, Do-mino's policy has been to consider any accident above a$25 financial loss to the Respondent as being a major ac-cident. Normally, in reviewing the accident record of adriver, Domino looks at a period of 12 consecutivemonths.Although the Respondent has had no written workrules or written policy regarding accidents, at leastthrough December 1978, Domino did hold a meetingwith employees in January 1978 due to the increase inthe number of accidents.Domino examined the personnel file of Biscamp andtestified that Biscamp was not accepted as a driver forthe Respondent due to his having five entries on his per-sonal driving record within a 5-year period. Therefore,Biscamp was returned to work on the dock. However,because of the passage of time, by the time of the hear-ing, Biscamp's record had dropped below the Respond-ent's minimum of four entries within a 5-year period.Therefore, Biscamp was driving a truck for the Respond-ent at the time of the hearing.445 l DECISI()NS ()OF NATI()NAI. I.AI)R RE I.A I()NS O()AR1)D)omino said that Joseph A. Anderpont was alsounable to qualify as a driver for the Respondent due tothe number of entries on his personal driving record. Ac-cordingly, Joseph Anderpont had been put back to workon the Respondent's dock.According to Domino, Philip King was transferredfrom his position as a driver to work on the dock be-cause of a customer relations problem.Montalvo related an incident which had occurredabout 4 years prior to the time of the hearing in this pro-ceeding. Montalvo acknowledged that the incident hadtaken place prior to the time that Domino was terminalmanager of the Respondent.According to Montalvo, he caused a nozzle on a hoseto come off. The shop foreman, Jack Gauthier, "fixed itwithin a matter of minutes." Montalvo explained at thehearing that the nozzle was simply clamped back on thehose by Gauthier. Montalvo did not make an accidentreport regarding the matter and it was never discussedwith him.Price described briefly three accidents which he hadwithin a 12-month period while he was a truckdriver forthe Respondent. The first accident involved about $200damage, and the second accident involved about $400damage. The third accident occurred in October 1977and it resulted from Price's making a right turn too shortand hooking the bumper of a pickup truck. Price estimat-ed that the amount of the damage to the bumper was be-tween $20 and $25. Price decided not to report that acci-dent to the Respondent. Instead, Price told the othertruckdriver that Price would take care of the damage.Later on, Price began to feel bad about his failure toreport his third accident to the Respondent. Therefore,he notified Domino of the accident. Domino told Pricethat if Price had told the truth about the accident imme-diately after it had happened, Domino could have putPrice to work on a smaller truck. However, since Pricehad kept the accident a secret, Domino was going totransfer Price to the dock.At the hearing, Price acknowledged during his cross-examination by the attorney for the Respondent that thereason for his transfer to work on the dock was becausePrice had tried to cover up the third accident, and thereason for his transfer was not because he had caused a$20 accident. Domino confirmed that fact in his testimo-ny.XVII. THE STATUS OF FREDDIE LEE MARTINMartin was hired by the Respondent in 1970 as a la-borer. He next worked for the Respondent as a loaderand then he became a forklift operator. After working 3or 4 years in that job, Martin was promoted to the posi-tion of headman effective April 17, 1977. At that time,Martin was given a 5-cent-an- hour wage increase, whichresulted in a wage rate of $8.37 an hour.Martin's work shift began at 3 a.m. Normally, the trail-ers are already at the dock because the trailers, whichwere not completely filled up the previous day, are leftthere. Normally, Martin knew how much room was re-maining on a trailer, but if he did not, "it is a matter ofchecking the trailers out and finding exactly how muchroom we have on each trailer."From a clipboard in the dock shack, Martin obtainedthe bills of lading. Martin ascertained the large shipmentsthat were on the dock, and he personally loaded thelarge and heavy shipments on the trailers. In addition,Martin instructed other persons working on the dock asto where to load the different shipments. Martin ex-plained that after he found out where the shipment wasgoing, "it was just a matter of finding the trailer for thatshipment to go on." When a trailer was full, a new trail-er was begun or if there was no trailer available for someshipments at the end of the workday, "those shipmentswe would put them across the dock." Martin testifiedduring his direct examination by the counsel for the Gen-eral Counsel: "Well, as far as the personnel was con-cerned, it would be basically my job to tell them, youknow, where, you know, a particular shipment is to beput, either put on a trailer or put on the dock."During cross-examination by the attorney for the Re-spondent, Martin acknowledged that he assigned work tothe employees as to what to load and when to load thetrucks. In addition, he acknowledged that he had as-signed loaders from one truck to another truck and fromone bay on the dock to another bay on the dock. He hasalso transferred employees working with him to workwith other leadmen. It was further brought out duringthe cross-examination of Martin that, prior to his acci-dent on October 5, 1978, Martin had spent 50 percent ofhis time instructing new employees and the other 50 per-cent of his time loading trucks. Martin also stated that hehad substituted for the regular dock foreman on one oc-casion.Martin has no authority to hire or fire employees. Hehas no authority to grant time off from work to employ-ees, nor to give permission for employees to report towork late. Martin has never granted any wage increasesto employees. Martin has never had any occasion orneed to discipline an employee, but he said that no onehad ever told him that he could not take disciplinaryaction. However, he stated that, if an employee failed toload a truck in a manner that Martin thought it shouldbe loaded, Martin could talk with him, but he could notpunish him. Martin explained, "it is just a matter of megoing to the dock foreman and explaining to him the sit-uation, and if there is any punishment done, he will bethe one that will have to do it." According to Martin,the dock foreman in most cases would look into it fur-ther.Martin did not evaluate employees until about a monthand a half prior to the time of the hearing in May 1979.At that time, he was requested to comment on an indi-vidual's work ability at the end of the employee's I weektraining program.During his cross-examination by the attorney for theRespondent, one of the questions asked of Martin was:"As far as your authority is concerned to instruct men,to move them around, to transfer them, you had thesame kind of authority as Anderpont had, didn't you?"Martin replied, "Yes, I did." Aside from the fact thatAnderpont worked the outbound shift, as distinguishedfrom the inbound shift, Martin acknowledged that hiskind of work was "basically the same." He was then44h (CIN I RAI I RtI(HtI IINES. INCasked: "Your duties and responsibilities were exactly thesame, isn't that a fact?' Martin replied, "Yes."Anderpont, who is alleged in the General Counsel'scomplaint to be a supervisor within the meaning of theAct. and who is admitted to be a statutory supervisor bythe Respondent. testified that Martin w as employed inthe same job is Andlerpont occupied. except that Martinworked on the morning shift whereas Anderpont workedon the evening shiftlAccording to Domino, there are approximately 145employees at the Respondent's Beaumont facility. ieidentified Delton Parker as being the assistant terminalmanager: Darwin Anderpont as being the dock superin-tendent; L. O. Lambert. Winford Owens. and MartinTalbot as being dock foremen: and James Russell Ander-pont and Freddie Lee Martin as being leadmen.Martin became a leadman for the Respondent on April17, 1977. James Russell Anderpont has been a ledmanfor the Respondent since August 1977.xvlli. rHIm ('ONVI.RSA I IONS BI WItI N M R I IN ANI)I)OMIN(OAbout a week after Martin had attended a union meet-ing. Martin had a conversation with Domino, During hisdirect examination by the counsel for the General Coun-sel. Martin testified with regard to that conversation:Well, basically, as far as I can remember, he andI talked about problems that, you know. CentralFreight I ines over here was having, I mean as faras the attitude of the men, and I was telling himabout different things, as far as the company wasconcerned, and it seemed like we had a problem inthat particular area, and we talked about insurance,the benefits, retirement and all of this.And he was trying to convince me and show mewhereas they were doing the best they possiblycould, and just like, you know, I told him I under-stood that, you know. He was perfectly right, butwhat I was basically trying to do was hear bothsides of it, you know, from what I saw we needed,you know, some type of improvement. We didn'thave any type of job security of any kind. That wasmy main interest, you know.That's what he and I talked about.About a week later, Domino approached Martin andthey had another conversation on the dock. Domino saidthat he knew that Martin was on the committee, "but hewas just a little confused .. ." Domino said that Martinwas a leadman, and Domino could not understand whyMartin was involved in union activity. Martin respondedthat he was just trying to find out what was going onand that he had been elected to the committee.In addition, Martin subsequently testified during hisdirect examination by the counsel for the General Coun-sel:So I asked Ronny Domino, I asked Ronny exact-ly where I stood as far as, you know, as leadmanwas concerned.And he told mni, as far as Russell and WinfordO()wens was concerned, they are leadman in the ca-pacify whereas they will enter into supervision lateron. This is just one step from supervision.Q. What did he sayi abhout )ou'A. He said that I was a leadman in the capacitywhere I was supposed to he in Ihe work force, andthis was basically the way it was, you know. Wetalked about it at great lengths. and he said, youknow what I mean, he and I got together and dis-cuss it, you know. a leadman's. you know, responsi-bility, because as far as the job leadman is con-cerned, one of the dock foremens and myself got to-gether and we came up with the idea that we needa leadman, because in effect he needs some kind ofhelp. you know. an experienced man, a person whohas heen on the dock, you know, quite a whileSo we came up with the idea of leadman and webrought this in the front to Ronny [)omino, and wediscussed it.Q. When did this conversation take place thatyou were telling me about'lA. This conversalion must have taken place. ithad to be in September of 1978.On October 5, 1978, Martin had an accident. As aresult, Martin took a 3-month leave of absence fromwork.During Martin's leave of absence, Domino visitedMartin on two occasions in October 1978 at Martin'shouse.On that first occasion. they talked about Martin'sinjury, but Domino also brought up the Union. In thatconnection, Domino mentioned Martin's classification ofleadman, and Domino stated that, "He didn't know ex-actly where I stood." The conversation ended shortlythereafter.About October 20, 1978, Domino again visited Martinat his house. During that second conversation, Dominoinformed Martin that Domino had just returned fromWaco, and that Martin's classification had been changedMartin testified, "I was still a leadman, but it was a lead-man one step from supervision, a leadman supervisortrainee." In addition, Domino told Martin that a leadmanwas a part of supervision, and, as a supervisor, Martinshould not have anything to do with the Union. Dominospecifically told Martin that he was to remain neutral,and Martin assured Domino that he would remain neu-tral. Furthermore, Domino told Martin that, as a supervi-sor, Martin was not to ask employees about their unionactivities.xlY. t1ll CONVIRSATIONS Bl'Iw'l tN MARLiN ,NI)I-ll It) IXAMINE R BROWN IN JANUI ,RY SNI)FI LBRUARY 1979As a result of receiving a telephone call from Sessionson January 13, 1979, Martin arranged to meet with FieldExaminer Nadine Brown, an agent for Region 23 of theHoard.Martin drove to the Gateway Shopping Mall in Beau-mont on January 13, 1979. where Sessions pointed out447 I)DICISI()NS ()OF NAI'I()NAL I.AB()R RELATIONS H()ARI)Brown to Martill. Brown advised Sessions that he wouldhave to leave. Martin and Martin's son remained withBrown. Martin identified himself as being a leadman forthe Respondent, and he expressed his opinion that hewas not a supervisor. A copy of the affidavit, whichMartin gave to Brown on that occasion, was introducedinto evidence as Respondent's Exhibit 5.As indicated earlier in this Decision, I find that noth-ing was said between Martin and Brown about having acompany attorney present during that interview, orabout not having a company attorney present.There were two subsequent telephone conversationsbetween Martin and Brown. One pertained to a name,which Martin had forgotten at the moment of their earli-er conversation, and the other took place on February13, 1979. The notes which Brown made of that conversa-tion are contained in Respondent's Exhibit 6. I also findthat there was no mention on that occasion of whetheror not Martin desired to have a company attorney pres-ent.XX. CONCI USIONSA. The Respondent'sv Motion to Quash the Complaint,;the General Counsel's Petition to Revoke Subpenas:and the Status of Freddie Lee MartinTwo matters which involve interrelated issues pertainto the Respondent's pretrial motion to quash complaintand notice of hearing and the General Counsel's petitionto revoke subpenas, which subpenas duces tecum hadbeen served by the Respondent on Regional DirectorLouis V. Baldovin, Jr., and Field Examiner NadineBrown.The documents pertaining to the Respondent's motionto quash the General Counsel's complaint are found inthe following: General Counsel's Exhibit l(g), which isthe Respondent's motion to quash complaint filed on thesame date as the Respondent's answer; General Counsel'sExhibit l(k), which is the General Counsel's oppositionto the Respondent's Motion; General Counsel's ExhibitI(L) which is a memorandum of authorities filed by theRespondent in support of its motion; General Counsel'sExhibit 1(m), which is the General Counsel's reply to theRespondent's memorandum, and General Counsel's Ex-hibit l(n), which is the Order of Deputy Chief Adminis-trative Law Judge James T. Barker, who referred themotion for ruling by the Administrative Law Judge des-ignated to conduct the hearing.The documents pertaining to the Respondent's subpoe-nas duces tecum and the General Counsel's petition torevoke those subpenas are found in: Respondent's Exhib-it 1, which is a letter dated April 23, 1979, from the Re-spondent's attorney to Regional Director Baldovin andentitled "Freedom of Information Act Request"; Re-spondent's Exhibit 2, which is a letter dated April 27,1979, from Regional Director Baldovin to the Respond-ent's attorney and in which the Respondent's requestunder the FOIA was denied; Respondent Exhibit 3,which is a letter dated May 4, 1979, from the Respond-ent's attorney to General Counsel John Irving in Wash-ington, D.C., and in which the Respondent appealed theRegional Director's actions; Respondent's Exhibit 4,which is a letter dated May 25, 1979. from Mary M.Shanklin, Acting Director of the Office of Appeals, whowas responding for General Counsel Irving to the Re-spondent's attorney, and in which the Respondent'sappeal was denied: Respondent's Exhibit 5, which is theaffidavit given by Freddie Lee Martin to Nadine Brown,a Board agent of Region 23, on January 13, 1979: Re-spondent's Exhibit 6, which contains the handwrittennotes made by Field Examiner Brown pertaining to hertelephone conversation with Martin on February 15,1979: Respondent's Exhibit 7(a), which is the petition torevoke subpoenas filed by the General Counsel; Re-spondent's Exhibit 7(b), which is a copy of the subpoenaduces tecum served by the Respondent on Regional Di-rector Baldovin, and the Respondent's Exhibit 7(c),which is a copy of the subpoena duce.s tecum served bythe Respondent on Field Examiner Brown.In addition to the matters which are set forth in thedocuments referred to above, the counsel for the GeneralCounsel and the attorneys for the Respondent ablyargued their respective positions with regard to the Re-spondent's motion to quash the General Counsel's com-plaint and the General Counsel's petition to revoke thesubpenas. Furthermore, the subject matter is argued inthe post-hearing briefs from the attorneys.After considering the Board's decision and the court'sdecision in The Singer Company, 176 NLRB 1089 (1969),enfd. in part 429 F.2d 172 (8th Cir. 1970), 1 concluded atthe hearing that the issues raised by the Field Examiner'sinterview of an alleged supervisor of the Respondentwere matters which were litigable at the unfair laborpractice hearing. However, at the hearing I deferredruling on the Respondent's motion to quash the GeneralCounsel's complaint until the preparation of this decisionbecause of the factual issues and the legal issues in-volved.Nevertheless, at the hearing I did rule on the GeneralCounsel's petition to revoke the subpoenas duces tecum,which had been served on Regional Director Baldovinand Field Examiner Brown. After the General Counseland the Charging Party had completed the presentationof their evidence, and before the Respondent presentedits evidence, I granted the General Counsel's petition.The subpenas served on Regional Director Baldovin andField Examiner Brown were identical in describing thedocuments which the Respondent sought to have themproduce at the hearing. In pertinent part, the documentsare described in the subpenas as being:[C]opies of all documents, including letters, notes oforal conversations and/or investigations, statements,memoranda, and/or other records in any way relat-ed to the administrative inquiry by the Regional Di-rector referred to in the General Counsel's Reply toRespondent's Memorandum of Authorities in Sup-port of its Motion to Quash Complaint and Noticeof Hearing submitted on April 11, 1979, by Mr.Robert L. Penrice, Counsel, for the General Coun-sel, in the above-referenced case. Our request is in-tended to cover all documents prepared by you orpersons under your supervision, direction, or con-trol, or persons acting at your request.448 CENTRAL FREIGHT LINES, INCThe reasons for granting the General Counsel's peti-tion to revoke the subpenas rested on several grounds. Insummary, those grounds were: (1) Section 102.118 of theBoard's Rules and Regulations precludes a regional di-rector and a field examiner from producing such docu-ments as are described in the subpoenas duces tecum andfrom testifying at a hearing concerning matters whichcame to their attention in their official capacities. Gener-al Counsel John Irving, under whose control RegionalDirector Baldovin and Field Examiner Brown wereworking at that time, had not given his written consentto them to produce such documents as are described inthe subpenas, or to appear at the hearing and testify; (2)the lack of probative value of the documents describedin the subpoenas duces tecum, because, at that point intime, there was in the record at the hearing the affidavitwhich Martin had given to Field Examiner Brown (SeeResp. Exh. 5) and the notes made by Field ExaminerBrown concerning her telephone conversation withMartin. (See Resp. Exh. 6.) I1 found that those two exhib-its were more probative of the facts than were the docu-ments described in the subpenas. In addition, the testimo-ny of Martin regarding his conversations with Field Ex-aminer Brown, both in person and on the telephone, wasset forth in the record at that point in time, and (3) thelack of relevance of the documents described in the sub-poenas duces tecum since the documents sought by theRespondent were after-the-fact and related to the "ad-ministrative inquiry by the Regional Director." The op-erative facts, in my view, had occurred earlier in Januaryand February 1979, insofar as weighing the merits of theRespondent's motion to quash were concerned.Section 2(11) of the Act sets forth certain criteria indefining who is a supervisor within the meaning of theAct. It has been held that such criteria are to be appliedin the disjunctive. Ohio Power Company v. N.L.R.B., 176F.2d 385 (6 Cir. 1949), cert. denied 338 U.S. 899 (1950);Arizona Public Service Co. v. N.L.R.B., 453 F.2d 228 (9thCir. 1971).However, Section 2(11) also provides in defining a su-pervisor ". .. if in connection with the foregoing the ex-ercise of such authority is not of a merely routine orclerical nature, but requires the use of independent judg-ment."In my view, Martin's duties fall into the category ofthose duties of a merely routine nature, which genuinelydo not require the use of independent judgment. That isnot said in any critical sense, or in any demeaning sense.Obviously, the loading of trucks is an essential part ofthe Respondent's business operations. However, it willbe recalled that Martin performs manual work, and heearns only 5 cents an hour more as a leadman thanMartin did as a loader. More importantly, the evidence ispersuasive that Martin lacks any true authority overother personnel and his instructions to workers on thedock are simply routine in nature.Martin instructs other workers on the dock in loadingthe trailers, according to where the shipments are to besent, and according to the physical space of the trailers.Thus, Martin's assignment of work and his movement ofemployees from one truck to another, from one bay toanother bay, and from leadman to leadman, are routinematters which are predetermined by the destination ofthe shipments and the capacity of the trailers. If a trailerfills up, then another trailer is loaded. That process indi-cates routine and repetitive work both by Martin and bythe persons who work with him.In a real sense, Martin's duties are limited by the verynature of the work performed. That does not mean, how-ever, that the nature of the work would preclude a find-ing of supervisory status, if any of the criteria set forth inSection 2(11) of the Act had been conferred on Martin.For example, note a case where a dock foreman andtruck supervisor disciplined employees, as well as re-sponsibly directed their work and used independentjudgment. H. M. Parker & Son, 179 NLRB 540 (1969)(Thomas A. Fratus at p. 541). In this connection, see alsothe Board's decision in The New Jersey Famous AmosChocolate Chip Cookie Corporation, 236 NLRB 1093(1978). (Note there that both Boyd and Griffin werefound to possess the authority to discipline employees.)Without repeating the facts here which have been pre-viously set forth in the findings of fact, it will be remem-bered that it is undisputed that Martin did not actuallydiscipline any employees or recommend tile discipline ofemployees. The fact that Martin was never told that hecould not discipline employees is not the equivalent ofbeing affirmatively told that a person did possess suchauthority. Furthermore, Martin's testimony regardingwhat he would anticipate occurring, if an employee hadfailed to follow his instructions, is indicative that Martindid not possess the authority to discipline employees orto effectively recommend such a personnel action.In another case where the Board found certain work-ing foremen to be supervisors within the meaning of theAct, the Board found that the foremen had authority todirect the employees assigned to their particular baysand possessed the authority to issue reprimands to em-ployees, as well as to adjust and resolve grievances.Earle M. Jorgensen Company, 240 NLRB 1296 (1979).See also the Board's decision in The Western Union Tele-graph Company, 242 NLRB No. 128 (1979), where an as-sistant manager, a chief of the traffic department, and asupervisor on the late night shift were found not to besupervisors because of their very limited discretion in theperformance of their duties.Martin's duties and responsibilities are limited by thetype of work involved, and, more significantly, by theabsence of evidence that Martin possessed or exercisedany one of the items of authority specified in the defini-tion of a supervisor in Section 2(11) of the Act. As indi-cated above, the evidence does not establish that Mar-tin's instructions to employees were other than of a rou-tine nature and not instructions which required "the useof independent judgment."I found the testimony by Martin regarding his ownduties to be more reliable and persuasive than the testi-mony regarding Martin offered by Domino and Ander-pont. While at one point Martin agreed that his dutiesand responsibilities were the same as those of Anderpont,the basis for that conclusion was not revealed. It will berecalled that Martin and Anderpont worked on differentshifts, and it was not established that Martin had such449 DECISIONS OF NATIONAL LABOR RELATIONS BOARDpersonal knowledge of Anderpont's duties and responsi-bilities. Accordingly, I have given less weight to suchconclusionary testimony.After considering the foregoing and the matters whichare more fully described in the findings of fact regardingMartin, I find that Martin was not a supervisor withinthe meaning of Section 2(11) of the Act at the times ma-terial herein.Consistent with the foregoing finding, I further findthat the Respondent's motion to quash the GeneralCounsel's complaint lacks merit on the factual basis thatMartin was not a supervisor within the meaning of theAct. That finding is made even assuming, arguendo, thatthe Respondent's motion would present a valid legalbasis for quashing the General Counsel's complaint, if thefacts had supported such a motion. Accordingly, Ihereby deny the Respondent's motion to quash the Gen-eral Counsel's complaint.B. The 8(a)(1) AllegationsWithout reiterating here the findings of fact whichhave already been set forth in Section 5 of this Decision,I conclude that Anderpont interrogated Saurage in mid-August 1978 regarding his attendance at a union meetingthe previous Saturday. In addition, I find that Anderpontin the same conversation created the impression of sur-veillance of the employees' union activities by tellingSaurage that his truck had been observed there.Although actual surveillance, as distinguished fromcreating the impression of surveillance, is not alleged inparagraph 8 of the General Counsel's complaint, counselfor the General Counsel urges in his brief at page 7: "Su-pervisor Anderpont's conversation with Saurage clearlyestablished he had been by the Union hall the previousSaturday or had sought out information concerning whowas present." However, I conclude that his conversationwith Saurage does not prove actual surveillance of theunion hall by Anderpont or by an agent of the Respond-ent. Note that Anderpont carefully avoided a directanswer to the inquiry by Saurage, "Did you go by andsee it?" Under the circumstances, I conclude that actualsurveillance was not established.The fact that Saurage did not respond truthfully toAnderpont's interrogation about his attendance at theunion meeting has been pointed out, because Sauragestated at the hearing that he did, in fact, go to the meet-ing in his truck. Nevertheless, it is well-established thatthe truthfulness, or the lack of truthfulness, of an em-ployee's reply to a supervisor, when the employee isbeing questioned about his union activities, is not deter-minative of whether or not the supervisor's interrogationviolated the Act.In the Board's decision in Paceco, a Division of Freu-hauf Corporation, 237 NLRB 399, 405 (1978). the Boardheld:However, an interrogation of an employee's unionsympathies or his reasons for supporting a unionneed not be uttered in the context of threats orpromises in order to be coercive. The probing ofsuch views, even addressed to employees who haveopenly declared their prounion sympathies, reason-ably tends to interfere with the free exercise of em-ployee rights under the Act, and, consequently, iscoercive.With regard to creating the impression of surveillanceof an employee's union activities, the Board has held inSouth Shore Hospital, 229 NLRB 363 (1977), the follow-ing: "In determining whether a respondent created animpression of surveillance, the test applied by the Boardis whether employees would reasonably assume from thestatement in question that their union activities had beenplaced under surveillance. Schrementi Bros.. Inc., 179NLRB 853 (1969)."After considering the foregoing, I conclude that theRespondent has engaged in unfair labor practices withinthe meaning of Section 8(a)(1) of the Act by its interro-gation of Saurage and by creating the impression of sur-veillance of his union activities.Based on the findings as set forth in section VI herein,I conclude that Domino interrogated Crumpler about hisunion feelings and how the Union could help the Re-spondent's employees. I note that in paragraph 7(a) ofthe General Counsel's complaint, the date of that interro-gation is alleged to be "on or about August 1, 1978." Ac-tually, the conversation between Crumpler and Dominooccurred sometime later in August 1978. However, I findthis minor difference in the date does not warrant dis-missal of that allegation. I conclude that the Respondentfurther engaged in unfair labor practices within themeaning of Section 8(a)(l) of the Act by its interrogationof Crumpler.With regard to the findings of fact set forth in sectionVII, I note that no violation was alleged in the com-plaint regarding the brief telephone conversation be-tween Crumpler and Domino regarding the removal ofthe Respondent's literature from the bulletin board.Based on the findings of fact previously set forth insection VIII and Section XII herein, I conclude thatDomino interrogated Sessions regarding his union feel-ings on or about August 21, 1978, and again on or aboutNovember 13, 1978, since the contents of those conversa-tions were basically the same. Although the dates ofthose two conversations were later than the GeneralCounsel's allegation in paragraph 7(a) in his complaint, Iconclude that the matter was "fully litigated" by the ex-amination of both Sessions and Domino, who are thetwo participants in the conversation.With regard to the findings of fact set forth in sectionIX herein, I conclude that Domino during the week afterAugust 19, 1978, threatened Barthell that selection of theUnion by the Respondent's employees would cause theRespondent to close its doors and the employees to losetheir jobs. The General Counsel makes substantially thatallegation in paragraph 7(d) of his complaint. However,with regard to the General Counsel's allegation in para-graph 7(c) of his complaint, I find that the preponder-ance of the evidence does not support that allegation.Without repeating all of the facts, it will be recalled thatDomino said that the Respondent would go bankrupt ifit paid all of the benefits which Barthell desired. AfterBarthell pointed out that other companies did so,Domino gave his view that the other companies were450 CENTRA. FRIGHIHF I.INES. INCable to do that because they performed long hauling, butif the Respondent performed long hauling, the Respond-ent would have to get rid of its bobtail trucks and driv-ers. Note that this occurred prior to the mention of theUnion in their conversation. Note also that the statementabout getting rid of the bobtail drivers was predicatedupon the Respondent's performing long-hauling workDomino's remarks at the end of his conversation withBarthell regarding his having ways of finding out thingsis not alleged in the General Counsel's complaint as anunfair labor practice. Nevertheless, the counsel for theGeneral Counsel in his brief did not "affirmatively dis-claim his intent to urge the finding of a violation." SeeAlbertson's. Inc., 243 NLRB No. 60, sl. op., p. 2 (1979).To the contrary, in this case the counsel for the GeneralCounsel affirmatively argues in his brief that the Re-spondent did create the impression of surveillance byDomino's remarks. (See pp. 5, 6, and 7 of the G.C. br.)In these circumstances, I conclude that the Albertson'scase is distinguishable, and that I should follow theBoard's decision in .41exander Dawson, Inc. d/b/a .41lcxan-der's Restaurant and Lounge, 228 NLRB 165 (1977), enfd.586 F.2d 1300 (9th Cir. 1978). 1 find that the matter "swasfully litigated" by the introduction of Barthell's affidavitand by Domino's testimony regarding the conversation.(With regard to the introduction of Barthell's affidavit,see Prestige Bedding Company, Inc., 212 NLRB 690, 701,fn. 13, and ,41vin J. Bart and Co., Inc., 236 NLRB 242(1978).)Accordingly, I conclude that Domino created the im-pression of surveillance of employee union activitiesduring his remarks to Barthell towards the end of theirconversation, and, thereby, the Respondent engaged infurther unfair labor practices within the meaning of Sec-tion 8(a)( I1) of the Act.Based on the findings of fact as set forth in section Xherein, I find that Domino interrogated Barthell regard-ing his union feelings and desires during their conversa-(ion on October 18, 1978. Although that date is not al-leged in the General Counsel's complaint, as observedearlier, I find that the matter was "fully litigated," andthat the Respondent additionally violated Section 8(a)(1)of the Act by its interrogation.With regard to the findings of fact set forth in SectionXII herein, I find that a preponderance of the evidencedoes not support the allegation in paragraph 7(h) of theGeneral Counsel's complaint. In Chemtronics, Inc., 236NLRB 178 (1978), the Board held:The Board has held that "Union representativesand employees who choose to engage in their unionactivities at the employer's premises should have nocause to complain that management observesthem."2As the October 8 meeting between Re-spondent's employees and the Union's representa-tives was conducted in full public view on Re-spondent's own parking lot, Respondent did notengage in unlawful surveillance of that meeting.2 M.lto,. Incr cI al., 15' NLRB S12, 814 (196h) Sec alsoI LarurndLeiurhcll,. Inc. 211 Nl RB 197. 205 (1974), aInd .Millhl/l Plui,-Incorp.proaicd. 150 Nt.RH 1574. 1576 (19h6)Based on the findings of fact as set forth in sectionXIV herein, I conclude that the Respondent has discri-minatorily promulgated a rule against union solicitationand distribution of union literature., while permitting so-licitation for other matters. In George Washington Univer-sity Hlospital a Division of the George Wa'fshingtonl Universi-ty, 227 NL.RB 1362 (11977). the Board held, "The shortanswer is that the rule was discriminatorily promulgatedand enforced, and is thus invalid whatever might be itslawfulness otherwise."In its decision in Paceco, a Division of Fruehauf Corpo-ration, 237 NLRB 399 (1978), the Board held:By its terms, the work rule forbids such conduct"while on company time" and "in [the company's]plant." These time and place restrictions are cleerlyoverbroad.' Moreover, an employer may not main-tain a no-solicitation rule which prohibits union ac-tivity but which permits solicitations of other types,such as for a particular charity.10 Finally, there isno evidence that the Respondent has maintained theno-solicitation rule for any legitimate businessreason. Therefore, we conclude that the Respond-ent's maintenance of the no-solicitation rule im-pinged on its employee's rights under Section 7 ofthe Act and thereby violates Section 8(a)(l). i' See. e g. C & E LSrcs. Inl. C( & E Sup rvalu Divii,,.n. 221NL RH 1321, 1324-1325 (1976) and l7orida Stlee (Crrporatrin. 215NLRH 97, 98 99 (1974) (Member Fanning dis.enting on othergrounds), regarding the "company time" re'sriction See. c g .Pepsi-cola /BoalinX Co, ] L, .4 Angeloe. 211 Nt RB 7() (1974L. p*threspectl To Ihe "company plant" limialaionto Set' I: B C Grauphic. Inc. 214 NRB I(X)3. )1005 (1)Q74)Imcco (Contailer Companun. 2( 8 NL.RB 874. 878 ( 1974)It Ihe fact that the Respondent did 1nol ernfirce the rule loe,,not insulate it fronm the proscriptions of the Act As We stacted inluarh Muanulctucrlng Co mpcany. 187 N Ri e)1 "()2 (14970) "[l ]hcnterc mainlrllen; ce iof the rule Iielnt ,cre t ii ,Inhhibit the emnploce, 'engaging in ,tlhrl- pr[rltec-lted otlglniltll,.i io l tl11 it',In this connection, see also Lance.Inc., 241 NLRI3 65597 (1979); American lara Corporation, American CarbonPaper Division, 242 NLRB 1230 (1979). Based on theforegoing, I further find that the Respondent has addi-tionally engaged in unfair labor practices within themeaning of Section 8(a)(1) of the Act.With regard to the findings of fact previously set forthin section XIII herein, I conclude that Domino toldMartin not to participate in union activities and toremain neutral. In view of my earlier finding above thatMartin was an employee, rather than a supervisor withinthe meaning of the Act, I conclude that the Respondentfurther engaged in unfair labor practices within themeaning of Section 8(a)(1) of the Act by Domino'sinstructions to Martin, because Martin, as an employee,had a right under Section 7 to participate in union activi-ties.The allegations set forth in paragraph 7(e) of the Gen-eral Counsel's complaint were dismissed at the hearingIn addition, I find that the evidence does not support theallegations of paragraph 7(b) of the General Counsel'scomplaint. Accordingly, I hereby dismiss that latter alle-gation also.451 I)tFCISI()NS OF NATIONAL LABOR RELATIONS BOARDC. h/ie 8(a)(3) AllcgationlBased upon the conversations related in sections VI,VII, VIII, XII, XIV, and XV herein, I conclude that theRespondent had knowledge of the prounion feelings ofboth Crumpler and Sessions prior to the time that theRespondent suspended Crumpler and prior to the timethat the Respondent terminated Sessions.Furthermore, the findings of unfair labor practices inviolation of Section 8(a)(1) of the Act, as describedabove, have been considered in an attempt to determinewhether the Respondent had a discriminatory motivationin taking its adverse actions against Crumpler and Ses-sions. However, the presence of contemporaneous unfairlabor practices by the Respondent is not the only matterto be considered in reaching a conclusion as to whetheror not the Respondent discriminated against Crumplerand Sessions.Another matter contested by the parties is whether theevidence establishes disparate treatment by the Respond-ent of the two alleged discriminatees. Without repeatingthe findings of fact previously set forth, it will be re-called that Domino became the terminal manager of theRespondent's Beaumont facility in February 1977.Domino was the one who enforced a more strict policyregarding accidents by the Respondent's drivers. Notethat he had held a meeting with employees in January1')78 regarding the increase in the number of employees'accidents, and that meeting occurred many monthsbefore the union activity, which began in August 1978.The attorneys for the Respondent argue persuasivelyin their brief, page 24: "Although all who testified on thesubject seemed to be aware of the three-accident rule,Domino confirmed that Sessions was the only employeewith three major chargeable accidents within a twelvemonth period since he had become Terminal Manager inFebruary of 1977." The Respondent argues similarlywith regard to the absence of disparate treatment in thesuspension of Crumpler. (See, for example, pp. 28-31 ofthe Resp. br.)Whatever the predecessors of Domino had done inpast years when they had occupied the position of termi-nal manager, the situation changed when Dominobecame the terminal manager. I conclude that he had amore strict and firm policy regarding accidents, and thathis concern with employees' accidents was made knownand preceded the advent of the union campaign. The evi-dence does not show that Domino disparately applied hispolicies after he became the terminal manager.I conclude that Sessions, in fact, had three chargeableaccidents which, according to the Respondent's policy,fell within the definition of "major accidents." Thosethree accidents occurred between early August 1978 andDecember 23, 1978. Thus, those accidents came withinthe parameters of the Respondent's 12-month timeperiod. Crumpler also, in fact, had an accident on Octo-ber 30, 1978, which immediately preceded his suspensionfrom work on that date for 4 days. It will be recalledthat others had been suspended from work by the Re-spondent for shorter durations after having an accident.For example, note that Sessions was suspended in August1978 and that Richard was suspended in October 1978.Notwithstanding the findings of independent violationsof Section 8(a)(1) of the Act, I conclude that the evi-dence does not establish that the reasons given by theRespondent for the suspension of Crumpler, or for thetermination of Sessions, were pretextual, or thatCrumpler and Sessions were treated disparately by theRespondent. Klate Holt Company, 161 NLRB 1606(1966); Golden Nugget, Inc., 215 NLRB 50 (1974); Lance,Inc., 241 NLRB 655 (1979); Conroe Packaging, Inc., 243NLRB No. 132 (1979).Accordingly, I conclude that a preponderance of theevidence does not support the allegations in paragraphs9, 10, 11, 12, and 14 of the General Counsel's complaint.Therefore, I hereby dismiss those allegations.CONctLUSIONS OF LAWI. The Respondent is an employer engaged in com-merce within the meaning of Section 2(6) and (7) of theAct.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. By interrogating employees about their feelings re-garding International Association of Machinists & Aero-space Workers, AFL-CIO; how the Union could helpthe employees, and about an employee's attendance at aunion meeting, the Respondent has engaged in unfairlabor practices within the meaning of Section 8(a)(1) ofthe Act.4. By threatening an employee that selection of theUnion by its employees as their collective-bargainingrepresentative would cause the Respondent to close itsdoors and the employees to lose their jobs, the Respond-ent has engaged in unfair labor practices within themeaning of Section 8(a)(1) of the Act.5. By creating the impression of surveillance of its em-ployees' union activities, by making remarks to an em-ployee to the effect that the Respondent had ways offinding out about union meetings, and by telling an em-ployee that his truck had been observed outside a unionmeeting, the Respondent has engaged in unfair laborpractices within the meaning of Section 8(a)(l) of theAct.6. By telling an employee not to participate in unionactivities and to remain neutral, the Respondent has en-gaged in unfair labor practices within the meaning ofSection 8(a)(l) of the Act.7. By promulgating a rule, which discriminates againstsoliciting by employees on behalf of the Union duringtheir nonworking time on the Respondent's premises, andwhich discriminates against the distribution of union lit-erature by employees during their nonworking time andin nonworking areas of the Respondent's premises, theRespondent has engaged in unfair labor practices withinthe meaning of Section 8(a)(1) of the Act.8. The unfair labor practices set forth above affectcommerce within the meaning of Section 2(6) and (7) ofthe Act.THI RlM I-I)YSince I have found that the Respondent has engagedin unfair labor practices within the meaning of Section452 CFN NIRAI IFRI:t(ll I I INF S. INC8(a)(1) of the Act, I shall recommend to the Board thatthe Respondent be ordered to cease and desist from en-gaging in those unfair labor practices.I shall also reconmmcnd d to the Board that the Respond-ent take certain affirmalive action in order to effectuatethe policies of the Act.In accordance with the Hoard's decision in flicAkiollIoods,. Inc., 242 NLRB No. 177 (1979), 1 shall recom-mend to the Board a narrow remedial orderUponl the basis of the foregoing findilngs of fact. con-clusions of law, and the entire record in this proceeding.and pursuant to the provisions of Section 10(c) of theAct, I hereby issue the fiollowing recommended:ORDER'The Respondent. Central Freight l ines, Inc. lBeau-mont, Texas. its officers, agents. successors, and assigns,shall:1. Cease and desist from:(a) Interrogating employees about their feelings re-garding International Association of Machinists & Aero-space Workers, AFL-CI()O, how the Union could helpthe employees, and about an employee's attendance tit aunion meeting.(b) Threatening an employee that selection of theUnion by its employees as their collective-hargainingrepresentative would cause the Respondent to close itsdoors and the employees to lose their jobs.(c) Creating the impression of surveillance of its em-ployees' union activities by making remarks to an em-ployee to the effect that the Respondent had ways offinding out about union meetings and by telling an em-ployee that his truck had been observed outside a unionmeeting.In Ihe cvenl no cxc piolls aire filed i.s prolided hN Sv c 10)2 4h IheRules and Regulatilns ofr the Natillnal t.;lhor Relt.lion,s Boardl. tle Find-ings. conclusions, anld recommended ()rder heremi shalll. i. pr.s dcei illSec 10)2 48 of Ithe Rulc, ll.rd Rucillallon.ll hbc adopltd hy ihe HBs.lrd and(1become ils findings. conclusiilsn. .itll ()rderr n11 ill ohie l(oll, IhCerel(shall he deemed Wvlived for ilil purlroses(d) Telling an employee not to participatc in Ihnion aic-tivities an(d to remain nieutral(C) Prollilgatiilg i rule, vxhlich di scrimllill;ln,its Igiisoliciting hby employees o behalf oof the ULlioil duriligtheir nions:orkirig time onl the Respondent's pi'eiisesi andw.%hich discrinminates against the distrihution of union lil-erialure hy cniplox ces during tlheir 1oill\\o.-kilg tilll .;lldiln nonxvorkiig areas of' the Respondent's p'irilist's(f) In1 an; like or related llatllrr intirtfrinig \Nlh. ic.-straining, or coercinig its emploseCs, ill the \cr isc (it' therights guarainteed to them by Sectioni 7 of the Act2. Take the following affirmative action \vhich isleemed ilecessary ill order to effectlate the policlis ofthe Act:(a) Rcscinid its no-solicitation and no- distributlion ruleiiisofar as tlhe Respondetit's rule discrininaiic,,s agtinlll sio-liciting by enlployees osn hehalf of the Unioii duling thlcirinonworking time oil the Rcspolldelt'is plicllsPs lid Alis-criminates against the distribution of union literature hsemplosees during their nonroiirkinig tinic ird ill noll-,working areas of the Respondent's prenmiscs(b) 'Post at I3cealmolit, I exas. facilit copies ol the ;il-tached notice nlarked "Appendix."' ('opiL's ot' saidnotice, soin I'orns provided by the Regional Director l'loRegion 2 3, after being duly signed by RCespondleCnl's rep-resentative, shall be posted by it inlnlediacl s upipon re-ceipt thereof, and be maintained by it ;Or h() coisechtil". t(days thereafter. ill conllspicuous places, inclnlinig allplaces x&here notices to Respolltildel rire cuslonlitilNisposted. Reasonable steps shall be tiaken b Respohllrtdr toinsure that sa;id lotices are not altered, defacedl or co',-ered by alny other material.(c) Nolify the Regional I)irector for Region 23. inw\riling, iitlhil 20() days from the date of this ()rder. whatsteps the Respondent has taken to comply herewsith.-i tl Ihe t( sr.1 111i1il Ih ls ()lid s JtltldI .-s'1 hit iii .I I tdSlill s, (1stil i Xi, 1r.Ls tl, -lt ,dl"i, 1it 11 c tlltR r(.illn idl {)g 1 t .hs()rder o) 1lit NLiti l I ahll ir Rh loltm ioard" shhall rc.aid "l' c;d 'tlrmianr s l icr l ki dgrc .'iis i li tL 11si t ii t 's L 1i ts (I',,llll of .pp als ti i'1cl 1 ,i ll()r .ir I 1 g1ti Nclitll, li. I , iht sJ RtLi.tiic, .sll' d "si